Office Action

Ex parte Quayle

This application is in condition for allowance except for the following formal matters: 

Title
The title "Profile Section for Mounting Extrusion” is objectionable. The title of the design must designate the particular article, which is the subject of the design. (37 CFR 1.153). The title of the design identifies the article in which the design is embodied by the name generally known and used by the public. (MPEP 1503, I). The claim in a design patent must be directed to the design for an article. A “profile section" is not an article. The examiner suggests the title be amended to read “Mounting Extrusion”.

______________________________________________________________________________

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA L PRATT whose telephone number is (571)272-7649. The examiner can normally be reached on Monday-Friday, 9am-5pm.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: deanna.pratt@uspto.gov. The merits of the application may not be discussed via email unless an Authorization for Internet Communications in a Patent Application form (form SB/439) is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email.


Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEANNA L PRATT/Primary Examiner, Art Unit 2911